NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0139n.06
                           Filed: February 20, 2007

                                            No. 06-3183

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


YONG EN LIN,                                      )
                                                  )
       Petitioner,                                )
                                                  )
               v.                                 )        ON PETITION FOR REVIEW OF
                                                  )        AN ORDER OF THE BOARD OF
ALBERTO R. GONZALES,                              )        IMMIGRATION APPEALS
                                                  )
      Respondent.                                 )
____________________________________



BEFORE: MERRITT, DAUGHTREY, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Petitioner Yong En Lin (“Lin”), a native and citizen of China, seeks review of a final order

of removal issued against him by the Board of Immigration Appeals (“BIA”) on January 10, 2006.

In its order, the BIA affirmed the decision of an Immigration Judge (“IJ”) denying Lin’s request for

asylum, withholding of removal, and relief under the Convention Against Torture Act (“CAT”). Lin

has timely petitioned this court for review.1 Specifically, Lin asserts that the BIA incorrectly

affirmed the erroneous legal findings of the IJ. For the reasons set forth below, we disagree and deny



       1
         Lin did not raise the denial of his petition for withholding of removal or relief pursuant
to the CAT in his appellate brief, but merely argues that he has met the less stringent burden for
asylum. Accordingly, it would appear that he has abandoned the issue. See Shkabari v.
Gonzales, 427 F.3d 324, 327 n.1 (6th Cir. 2005); Grider v. Abramson, 180 F.3d 739, 750 n.14
(6th Cir. 1999).
No. 06-3183
Lin v. Gonzales


the petition for review.

                                                    I.

          Petitioner Lin is a native and citizen of the People’s Republic of China. He originally entered

the United States on a non-immigrant visa, but applied for asylum, withholding of removal, and

relief under the CAT on December 10, 2003.2 On June 10, 2004, following a hearing and

submission of evidence, the IJ denied Lin’s application. The BIA dismissed Lin’s appeal of that

decision on January 10, 2006, and this petition for review followed.

          In Lin’s initial asylum application, he indicated that, in 1949, the Chinese government took

land and “houses” from his grandfather. He further stated that, in 1997, the government again took

land from his family, providing “little compensation” in return. He explained that he feared

detention or persecution if he were to return to China. Specifically, he feared being “maybe fined

or arrested.” Finally, he stated that he had been a member of the Christian Church since 2000, his

family in China were practicing Christians, and his father was an accountant for a local Christian

church.

          The IJ held a hearing on June 10, 2004, at which Lin testified that the government took his

family’s land in 1997 for use as a military base and failed to provide full compensation as a return.

Lin further stated that his family had unsuccessfully complained to the government about this

discrepancy. He stated that his grandfather had lost all of his land during the revolution when the


          2
        The date stamp on Lin’s initial petition is not legible. Nevertheless, the IJ stated in his
June 10, 2004, opinion, that Lin “executed his application on December 10, 2003 and then
subsequently filed the application with the court.”

                                                    2
No. 06-3183
Lin v. Gonzales


People’s Republic of China was established, although on cross-examination, he testified that his

family was still farming. According to Lin, his family originally owned seven to eight “mu,” but

following the government’s seizure, they only owned two to three “mu.”

       Lin also testified that the village government refused to give him the requisite documentation

needed to work and did not give a reason for the denial. Lin believes that it is in retaliation for his

parents’ complaints about the compensation for their land and their refusal to donate money for the

construction of a Buddhist temple in the village. Lin stated that he is a Christian, but that the

government had “confiscated [his church] . . . for the use of streets.” He testified that he had

witnessed two members of his church arrested and detained for less than twenty-four hours.

Nevertheless, he admitted that upon release they were “fine.” Based upon these actions, Lin stated

that he fears persecution because of his religion.

       On cross-examination, Lin testified that he left China in May 2000 and traveled to Hong

Kong, Amsterdam, Suriname, and the Virgin Islands. He also noted that he possessed tourist visas

for Vietnam, Malaysia, and Cambodia. He stated that these visas were procured with the help of a

wealthy aunt who “had a relationship with the government,” as a graduation present.

       In a June 10, 2004, oral decision, the IJ denied Lin’s petition for asylum, withholding of

removal, and protection under the CAT. Specifically, the IJ found that Lin’s petition was untimely

because it was filed nearly two years after he entered the United States. Nevertheless, the IJ assumed

timeliness and denied the petition on the merits, ruling that Lin “failed to sustain his burden of proof

and persuasion that he was either persecuted in the past or that there is a reasonable possibility of


                                                     3
No. 06-3183
Lin v. Gonzales


his persecution in the future on account of one or more of the five protected enumerated grounds

should he be returned to the People’s Republic of China.” The IJ did not make a finding of

credibility, but stated that it could “at best . . . find that [Lin] experienced certain acts of

discrimination,” not persecution. According to his testimony, Lin’s family remained in China and

were both practicing Christians and employed. The IJ also found that Lin had failed to provide

reasonable corroboration of his claim, noting that Lin’s cousin, with whom he lived in Ohio, did not

testify. Accordingly, the IJ denied Lin’s petition on all counts.

        Lin appealed the IJ’s decision to the BIA. On January 10, 2006, the BIA dismissed the

appeal, ruling, in relevant part:

        [Lin] has failed to establish that the government’s acquisition of a portion of his
        family’s farm land in exchange for what may have been inadequate compensation,
        and the village officials’ refusal to issue him a work certificate, amount to past
        persecution.

(citing Ali v. Ashcroft, 366 F.3d 407 (6th Cir. 2004) (stating that persecution is an extreme concept

that does not include every sort of treatment that society regards as offensive)). Like the IJ, the BIA

assumed timeliness, but went on to hold that Lin had not established any harm – physical or

economic – that would rise to the level of “persecution” sufficient to establish his burden to obtain

asylum, withholding of removal, or relief under the CAT.

        Lin appeals the BIA’s order denying his petition.

                                                  II.

        We review the factual findings underlying an IJ’s denial of asylum with great deference and

uphold them on appeal “unless any reasonable adjudicator would be compelled to conclude to the

                                                  4
No. 06-3183
Lin v. Gonzales


contrary.” 8 U.S.C. § 1252(b)(4)(B). To reverse, we must conclude that the evidence not only

supports a contrary conclusion, but indeed compels it. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481

n.1 (1992); Klawitter v. I.N.S., 970 F.2d 149, 151-52 (6th Cir. 1992) (identifying the standard of

review as the substantial evidence standard).

       Before a request for asylum may be granted, the applicant must sustain his burdens of

production and persuasion for qualification as a refugee. Pilica v. Ashcroft, 388 F.3d 941, 950 (6th

Cir. 2004). To meet his burden, an alien must establish either past persecution, or a well-founded

fear of persecution upon return to the country of origin. Singh v. Ashcroft, 398 F.3d 396, 401 (6th

Cir. 2005). The “well-founded fear of persecution” must be on account of “race, religion,

nationality, membership in a particular social group, or political opinion,” 8 U.S.C. § 1158(b); 8

U.S.C. § 1101(a)(42)(A), and must be both subjectively genuine and objectively reasonable.

Mikhailevitch v. I.N.S., 146 F.3d 384, 389 (6th Cir. 1998).

       “Economic deprivation constitutes persecution only when the resulting conditions are

sufficiently severe.” Daneshvar v. Ashcroft, 355 F.3d 615, 625 (6th Cir. 2004) (citing Matter of

Acosta, 19 I & N Dec. 211, 222, 1985 WL 56042 (B.I.A. 1985) (stating that persecution can “consist

of economic deprivation or restrictions so severe that they constitute a threat to an individual’s life

or freedom”); see also Akhtar v. Gonzales, 406 F.3d 399, 405 (6th Cir. 2005) (holding that the

imposition of “economic disadvantage” on the Mohajirs in Pakistan, through generic discrimination

of limited number of spots for Mohajirs in universities and difficulty advancing to high levels in

employment, did not amount to economic deprivation rising to level of persecution that would


                                                  5
No. 06-3183
Lin v. Gonzales


warrant a grant of asylum).

        Here, Lin asserts that the decisions of the IJ and BIA were not supported by substantial

evidence. Specifically, Lin contends that his testimony establishing that the government took away

his family’s land without just compensation and denied him work documentation based on his

religion met his burden. Lin further argues that because there was neither contrary evidence in the

record, nor a negative finding of credibility, he must be presumed credible, and, thus, he has

established his burden of a “well-founded fear” of persecution. Accordingly, he requests that we

grant his petition for review and reverse the decision of the BIA.

        The BIA ruled that Lin “failed to establish that the government’s acquisition of a portion of

his family’s farm land in exchange for what may have been inadequate compensation, and the village

officials’ refusal to issue him a work certificate, amount to past persecution.” Following our review,

we conclude that the record does not compel a contrary conclusion. As the BIA stated, the record

does not indicate that Lin has ever been threatened, arrested, detained by the police, or physically

harmed. Lin testified that his Christian family is still farming on a portion of their land in China.

Further, the record does not indicate that any of the “harm” Lin suffered was a result of his or his

family’s religion. Although Lin insists otherwise, the record evidence did not compel the BIA to

draw the inference that he was not issued a work certificate because his parents lodged a complaint

regarding inadequate compensation or refused to donate money to the Buddhist temple. Indeed, in

his asylum application, Lin stated that his family continues to practice Christianity and that his father

serves as an accountant for the local Christian church.


                                                   6
No. 06-3183
Lin v. Gonzales


       In summary, after applying our deferential standard of review, we conclude that the record

does not compel a contrary conclusion to that reached by the BIA, see Elias-Zacarias, 502 U.S. at

481 n.1.

                                               III.

       For the reasons stated above, we deny the petition for review.




                                                7